COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  THEODIS and MARIA BRUCE,
  VIRGINIA and SERGIO CORDOVA,                    §
  VICTOR CORRAL, JOSE DOMINGUEZ                                No. 08-20-00135-CV
  MAGDALENA JUAREZ, BERNARDA                      §
  LOPEZ, ELISA NEGRETE, MARIA                                     Appeal from the
  REYES, LUIS VELAZQUEZ, JOSE                     §
  VALDEZ, ANTONIO and MARIA                                     171st District Court
  SALGADO, and IRIS JORDAN,                       §
                                                             of El Paso County, Texas
                                Appellants,       §
                                                               (TC# 2016DCV3160)
  v.                                              §
  OSCAR RENDA CONTRACTING,                        §
                                Appellee.         §

                                              ORDER

       Appellee Oscar Renda Contracting’s cross-appeal is dismissed for want of jurisdiction.

       IT IS SO ORDERED THIS 23RD DAY OF OCTOBER, 2020.


                                              JEFF ALLEY, Chief Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.